Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
According to page 11 of 12, Applicant's argument with respect to the prior art Moon fails to teach the at least the newly-added features of claim 1, "generating at least one of the first graphic interface and the second graphic interface comprises identifying a start location and a destination location corresponding to the operation based on the sensing data", is not persuasive.
It is noted that Moon clearly teaches "wherein generating at least one of the first graphic interface (input 630 as first graphic interface on first screen 610; Para. 0074, Fig. 6) and the second graphic interface (input 635 as second graphic interface on second screen 620; Para. 0074, Fig. 6) comprises:  identifying a start location (a start location is at first screen 610 on the display of electronic device 120; Para. 0074, Fig. 6) and a destination location (destination location is at screen 620; Fig. 6) corresponding to the operation based on the sensing data (In certain embodiments, the input 630 or the input 635 may be triggered by another part (e.g., the right hand) of the body of the user.; Para. 0074)". Thus, Moon teaches the limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US# 2020/0193649 hereinafter Moon).
Referring claim 1, Moon discloses a method for displaying graphic interfaces, comprising:
generating a first graphic interface (input 635 for interfacing of display 620; Fig. 6) associated with an operation performed by a user of a wearable device (110; Fig.1) at a computing device (120; Fig. 1) connected to the wearable device (the wearable device 110 in the environment 100 may be interlocked with the electronic device 120 gripped by a user., Para. 0039; and While displaying the first screen 610 on the display of the electronic device 120 and displaying the second screen 620 extended from the first screen 610 on the part of the second area 641, the processor 210 may obtain an input 630 for scrolling the first screen 610 or an input 635 for scrolling the second screen 620. ; Para. 0074).
causing the display device of the computing device to display the first graphic interface (While displaying the first screen 610 on the display of the electronic device 120 and displaying the second screen 620 extended from the first screen 610 on the part of the second area 641, the processor 210 may obtain an input 630 for scrolling the first screen 610 or an input 635 for scrolling the second screen 620.; Para. 0074); and
causing the wearable device to display at least a second graphic interface (In certain embodiments, the area 645 may be arranged over or on an area 639 wherein the area 645 can receive a user input triggered by the right hand not gripping the electronic device 120.; Para. 0076, Fig. 6), the second graphic interface being generated based on the first graphic interface and sensing data associated with the operation (In certain embodiments, the area 645 may be arranged over or on an area 639 wherein the area 645 can receive a user input triggered by the right hand not gripping the electronic device 120.; Para. 76, Fig. 6);
wherein generating at least one of the first graphic interface (input 630 as first graphic interface on first screen 610; Para. 0074, Fig. 6) and the second graphic interface (input 635 as second graphic interface on second screen 620; Para. 0074, Fig. 6) comprises:  identifying a start location (a start location is at first screen 610 on the display of electronic device 120; Para. 0074, Fig. 6) and a destination location (destination location is at screen 620; Fig. 6) corresponding to the operation based on the sensing data (In certain embodiments, the input 630 or the input 635 may be triggered by another part (e.g., the right hand) of the body of the user.; Para. 0074).
Referring claim 3, Moon discloses wherein causing the wearable device to display at least a second graphic interface (areas 620, 645, 647; Fig. 6) comprises: receiving the sensing data from the wearable device (In certain embodiments, the area 645 may be arranged over or on an area 639 wherein the area 645 can receive a user input triggered by the right hand not gripping the electronic device 120.; Para. 76, Fig. 6); 
generating graphic data related to the second graphic interface based on the sensing data and the first graphic interface (In certain embodiments, the area 645 may be arranged over or on an area 639 wherein the area 645 can receive a user input triggered by the right hand not gripping the electronic device 120. Thus, area 645 and area 620 are related with mountain subject; Para. 76, Fig. 6); and 
sending the graphic data to the wearable device (In certain embodiments, the processor 310 may transmit a response to a request of the wearable device 110 received through the communication circuitry 340, to the wearable device 110 through the communication circuitry 340. For example, the response to the request of the wearable device 110 may include data about a screen which is regenerated with criterion of a second area of a display area of the display 250 of the wearable device 110. The data about the regenerated screen may be used to display the regenerated screen on the display area of the display 250 of the wearable device 110. For another example, the response to the request of the wearable device 110 may include data about a feedback of a user input obtained by the wearable device 110. The data about the feedback may alter a screen displayed on the display area of the display 250 of the wearable device 110.; Para. 0104), so that the wearable device displays the second graphic interface (In certain embodiments, the area 645 may be arranged over or on an area 639 wherein the area 645 can receive a user input triggered by the right hand not gripping the electronic device 120.; Para. 76, Fig. 6).
Referring claim 7, Moon discloses wherein the wearable device comprises an augmented reality-based device (Para. 0038).
Referring claim 8, Moon discloses wherein the operation performed by the user comprises at least one of the following: a positioning operation, a click operation, a drag operation, and a scroll operation input via a pointing device, a touch operation input via a touch device, a voice command operation input via a voice recognition device, and a gesture operation, a body posture operation, and an eye movement operation input via a sensor (eye movement; Para. 0038).
Referring claim 9, Moon discloses wherein a corresponding relationship between the operation (input 635 for scrolling the screen; Fig. 6) and an interface element (input 635; Fig. 6) in the first graphic interface or an action for the first graphic interface is predefined by the user (FIG. 6, while displaying a first screen 610 on the display of the electronic device 120, the processor 210 may display a second screen 620 extended from the first screen 610 on a part of a second area 641. While displaying the first screen 610 on the display of the electronic device 120 and displaying the second screen 620 extended from the first screen 610 on the part of the second area 641, the processor 210 may obtain an input 630 for scrolling the first screen 610 or an input 635 for scrolling the second screen 620. In certain embodiments, the input 630 or the input 635 may be triggered by another part (e.g., the right hand) of the body of the user.; Para. 0074).
Referring claim 10, Moon discloses wherein a parameter of the second graphic interface is predefined by the user, and the parameter comprises at least one of the following: a display direction, size, resolution, interface element scaling rate, and refresh frequency of the second graphic interface, and a location relationship between the second graphic interface and the first graphic interface (In certain embodiments, the arrangement of at least one virtual object included in the screen displayed in the second area may be identified based on a size of the at least one virtual object, an attribute of the at least one virtual object, content provided by the at least one virtual object, the kind of an application providing the at least one virtual object, a shape of the second area, a width of the second area, or a combination thereof.; Para. 0108).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Moon discloses an electronic device, comprising: a processor; and a memory coupled to the processor and having instructions stored therein, wherein the instructions, when executed by the processor, cause the electronic device to execute actions (the wearable device 110 may include a processor 210, a memory 220, a camera 230, a communication circuitry 240, and a display 250. The processor 210 may control general operations of the wearable device 110; Paras. 0042-0043).
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in the combination of claims 9 and 10.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Moon discloses a computer program product tangibly stored on a computer-readable medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine to perform a method for displaying graphic interfaces (the wearable device 110 may include a processor 210, a memory 220, a camera 230, a communication circuitry 240, and a display 250. The processor 210 may control general operations of the wearable device 110; Paras. 0042- 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US# 2020/0193649 hereinafter Moon) in view of Duca et al. (US# 2019/0130648 hereinafter Duca).
Referring to claim 6, Moon as applied above does not specifically disclose further comprising: in response to a determination that the operation is a sharing operation of sharing at least one of the first graphic interface and the second graphic interface with another wearable device, causing at least one of the computing device and the wearable device to establish a connection with the other wearable device; and
causing the other wearable device to display at least one of the first graphic interface and the second graphic interface through the connection.
In an analogous art, Duca discloses further comprising: in response to a determination that the operation is a sharing operation of sharing at least one of the first graphic interface and the second graphic interface with another wearable device (positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device (e.g., the VR user); Para. 0059, Fig. 5), causing at least one of the computing device and the wearable device to establish a connection with the other wearable device (using the AR device to display an interaction (e.g., proximity) between the remote user and the generated virtual objects. Images of a physical environment are captured using an AR device (505); Para. 0059, Fig. 5); and
causing the other wearable device to display at least one of the first graphic interface and the second graphic interface through the connection (A determination is made as to when a location of a second user in the virtual environment is within a virtual view area of the AR user in the virtual environment (525), instructions to display an avatar of the second user on the AR device are provided to the AR device (530), and the avatar is displayed at a location relative to the pose of the AR user in the physical environment that corresponds to the position of the second user relative to a position of the AR user in the virtual environment (535).; Para. 0059, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Duca to the system of Moon in order to provide a user friendly by displaying of virtual information during a mixed reality experiences.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim Objections
Claims 2, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein generating at least one of the first graphic interface and the second graphic interface further comprises: 
determining an interface element corresponding to the start location; 
determining a destination graphic interface corresponding to the destination location, wherein the destination graphic interface is one of the first graphic interface and the second graphic interface; and 
regenerating the first graphic interface and the second graphic interface so that the interface element is displayed in the destination graphic interface”.
Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein generating at least one of the first graphic interface and the second graphic interface further comprises: 
determining an interface element corresponding to the start location;
determining a destination graphic interface corresponding to the destination location, wherein the destination graphic interface is one of the first graphic interface and the second graphic interface; and
regenerating the first graphic interface and the second graphic interface so that the interface element is displayed in the destination graphic interface”.
Referring to claim 14, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein causing the wearable device to display at least the second graphic interface comprises:
determining whether the display device is within a field of view of the wearable device based on the sensing data; and 
if it is determined that the display device is not in the field of view of the wearable device, causing the wearable device to display at least the first graphic interface and the second graphic interface”.

Allowable Subject Matter
Claims 4-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 4, the prior art of record teaches a method for displaying graphic interfaces.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method for displaying graphic interfaces, comprising:
generating a first graphic interface associated with an operation performed by a user of a wearable device at a computing device connected to the wearable device;
causing a display device of the computing device to display the first graphic interface; and
causing the wearable device to display at least a second graphic interface, the second graphic interface being generated based on the first graphic interface and sensing data associated with the operation;
wherein causing the wearable device to display at least a second graphic interface comprises:
determining whether the display device is within a field of view of the wearable device based on the sensing data; and
if it is determined that the display device is not in the field of view of the wearable device, causing the wearable device to display at least the first graphic interface and the second graphic interface.”.
Referring to claim 5 is allowable based upon dependent on independent claim 4.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                           /NELSON M ROSARIO/Examiner, Art Unit 2624                                                             Primary Examiner, Art Unit 2624